Title: From John Quincy Adams to John Adams Smith, 17 May 1819
From: Adams, John Quincy
To: Smith, John Adams


				
					
					17. May 1819.
				
				The enclosed Card has two very coarse drawings of a device, of which I wish to have a Seal engraved—A Ship, under full Sail, or if the Artist can represent her labouring with reefed topsails, under heavier weather than either of those on the Card, it will suit me better. The Motto is “Fortiter occupa Portum”. and I think it will have the best effect, if placed between two concentric circles surrounding the Ship, like the “Respublica esto perpetua”, on your Seal. I do not mean that the Seal itself should be circular: but either oval, or cushion-formed; the last by preference. It must not be larger than the Seal upon this Letter—A Cornelian set in gold, Strong enough to last a Century: and the whole Cost of the Seal and engraving must not exceed five Guineas. It would be well done at Silvester’s, N. 26. Strand.—The initials J.A. must be under the Ship.
				